ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: On January 27, 2008, respondent possessed and delivered an unspecified amount of marijuana to a friend. On January 28, 2008, respondent was detained by police officers as he attempted to deliver 12.85 grams of marijuana to the same friend. As it turned out, the friend was cooperating with the Marion County Sheriffs Department. The police officers offered to not arrest respondent if he could assist them by arranging a delivery of cocaine. Respondent made a phone call and arranged for the delivery of crack cocaine. As a result, an individual respondent knew delivered .8801 grams of crack cocaine, and was arrested upon delivery. In exchange for his cooperation, respondent was not arrested.
Violations: Respondent's conduct violated Ind. Professional Conduct Rule 8.4(b), which prohibits a lawyer from committing a criminal act that reflects adversely on honesty, trustworthiness, or fitness as a lawyer in other respects.
Discipline: Six (6) month suspension from the practice of law with the first two (2) months served commencing September 12, 2005, and the remaining four (4) months stayed upon twelve (12) months probation. During his probation respondent shall not be subject to any findings of probable cause for violations of Indiana's criminal laws or the Rules of Professional Conduct for Attorneys. Should respondent violate his probation he will serve his stayed four (4) month suspension and be required to petition for reinstatement to the practice of law thereafter.
The Court, having considered the submission of the parties, in particular the finding of an Indiana Judges and Lawyers Assistance Program evaluation finding no evidence of a substance abuse problem, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward a copy of this Order to the hearing officer, Hon. Matthew G. Hanson, Morgan Circuit Court, P.O. Box 1556, Martins-ville, IN 46151-1556 and in accordance with the provisions of Admis.Disc.R. 23, Section 3{d).
All Justices concur.